           Case 21-30205-KKS          Doc 33     Filed 04/15/21     Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

IN RE: Dorand, Rodney Dixon.                                  CASE: 21-30205PNS3

      Debtor                                    CHAPTER 7
________________________________________________________________________

                             CERTIFICATE OF SERVICE

       I, SHERRY F. CHANCELLOR , hereby certify that a true and correct copy of
the Order Approving Application to Employ(Docket #23) was served on the following in
the manner stated below:

1. Served by the Court via Notice of Electronic Filing (NEF): I have confirmed that the
   foregoing document was served by the Court via NEF on 4/12/21 to the following
   person(s) at the email address(es) noted herein:

   See Attached Notice of Electronic Filing

2. Served by U.S. Mail: The foregoing document was served by first class, postage
   prepaid, U.S. Mail on __ to the persons and/or entities at the addresses noted
   herein as obtained from a current mailing matrix obtained from the court's CM/ECF
   system:

   ____ As designated on the attached Court’s Mailing Matrix
   __X_ No persons/entities served by U.S. Mail
   ____ To the following recipients:

3. Served by Personal Delivery, Overnight Mail, Facsimile Transmission or Email (state
   method for each person or entity served): Service was executed on          to the
   following persons and/or entities via the means noted below:

   __X__ No persons/entities served by personal delivery, overnight mail, facsimile
   transmission or email (excluding NEF transmission)
   ____ To the following:

I declare under penalty of perjury that the foregoing is true and correct.

/s/ SHERRY F. CHANCELLOR                                      Date: 4/15/2021
SHERRY F. CHANCELLOR
FLNB CMECF *Live* database                                                                                                              Page 1 of 1
             Case 21-30205-KKS                                    Doc 33        Filed 04/15/21             Page 2 of 2


MIME-Version:1.0
From:BKECF@flnb.uscourts.gov
To:FLNB_ECF_CourtMail@localhost.localdomain
Bcc: FL50@ecfcbis.com, linnea@nickwooten.com, nick@nickwooten.com, sherry.chancellor@yahoo.com, william@vonhoenelawfirm.com
Do not notice for BK case:

Message-Id:<7968500@flnb.uscourts.gov>
Subject:21-30205-KKS Order on Application to Employ

Content-Type: text/html

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
(including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing. However,
if the referenced document is a transcript, the free copy and 30-page limit do not apply.

                                                                  U.S. Bankruptcy Court

                                                             Northern District of Florida

Notice of Electronic Filing

The following transaction was received from Laritz, A. entered on 4/12/2021 at 4:01 PM EDT and filed on 4/12/2021
Case Name:           Rodney Dixon Dorand
Case Number:         21-30205-KKS
Document Number: 23

Docket Text:
Order Approving Application to Employ (Re: [17]) signed on 4/12/2021 . SERVICE: Sherry Chancellor shall serve this document pursuant to the
applicable Rules and file a certificate of service within three (3) days. (Laritz, A.)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:\\flnb.circ11.dcn\vdiuserresources\FolderRedirection\AnnLaritz\Desktop\dorand employ ord.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1042227419 [Date=4/12/2021] [FileNumber=7968498-0
] [63db39448f695bea7ca1a9b5e60611f333017531c443bd1057b61633049e90b0a3e
a8e65edc1d66815a320eac85db14ce9ff62a05aa5c5b97eca3a8986729c87]]

21-30205-KKS Notice will be electronically mailed to:

Sherry Chancellor
sherry.chancellor@yahoo.com, FL50@ecfcbis.com

United States Trustee
USTPRegion21.TL.ECF@usdoj.gov

William Von Hoene on behalf of Debtor Rodney Dixon Dorand
william@vonhoenelawfirm.com

Nicholas Heath Wooten on behalf of Creditor Estates of Robert Moss, Brenda Moss, Charles Saunders, & Peggy Saunders
nick@nickwooten.com, linnea@nickwooten.com

21-30205-KKS Notice will not be electronically mailed to:

Sherry F. Chancellor
Law of Sherry F. Chancellor
619 West Chase Street
Pensacola, FL 32502




https://ecf.flnb.uscourts.gov/cgi-bin/DisplayReceipt.pl?126935629988219-L_1_0-1                                                           4/15/2021
